internal_revenue_service number release date index number ------------------------- ------------------------------ --------------------------------------------- ------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-134822-11 date date legend legend taxpayer ------------------------------------------------ ----------------------------------------------------------- state a subsidiary subsidiary b c dear ---------------- ------------- ------------------------------------------------------ ---------------------------------------- ------ ------ this is in response to a request for a ruling dated date submitted by your authorized representatives the ruling concerns the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is a nonexempt agricultural_cooperative corporation organized and existing under the laws of state a subsidiary is a --- percent owned subsidiary of taxpayer and is also a nonexempt agricultural_cooperative corporation organized and existing under the laws of state a an unrelated cooperative corporation owns the other -- percent of subsidiary subsidiary is a wholly owned subsidiary of taxpayer and is a nonexempt agricultural_cooperative corporation organized and existing under the laws of state a collectively subsidiaries the members of taxpayer are b farmers located principally in state a who deliver their c to taxpayer each member signs a plr-134822-11 producer’s contract with taxpayer but may deliver c to a plant owned by taxpayer or subsidiary subsidiary owns a plant that is currently not operating and is being held_for_sale subsidiary is otherwise inactive taxpayer and subsidiaries have a calendar_year end taxpayer operates ------- c processing plants and also transfers c to subsidiary as needed for processing in its plants taxpayer represents that all intercompany_transactions are properly eliminated in the consolidated federal return subsidiary processes ----- c into a variety of b products and then markets those products at the end of each year taxpayer and subsidiaries compute their respective net_proceeds subsidiary distributes patronage income on a patronage basis to its parent taxpayer net of the minority interest portion of subsidiary 1’s patronage net_proceeds which is distributed to the minority interest owner such amounts received by taxpayer are for distribution to its members along with taxpayer’s own patronage income the taxpayer’s producer’s contract and bylaws clearly state that the cooperative must distribute the net_proceeds but like many other b cooperatives around the united_states taxpayer and subsidiaries have capitalized a portion of the net_proceeds known as the c-check into inventory the total amount of the c-check for the date year was approximately dollar_figure----- million the patronage_dividend for the date year was approximately dollar_figure----million the producer’s contract states in section that t his contract is intended to constitute a marketing contract as provided by section of the cooperative corporations law of the state of a the producer authorizes taxpayer to perform any and all services or operations on his behalf authorized or permitted by statute section --- of the cooperative corporations law of the state of a provides in part that t he marketing contract may provide that the corporation may sell or resell the products delivered by its members with or without taking title thereto and may pay over to its members the resale-price or the pool price in case of pooling of sales after deducting all necessary selling overhead and other costs and expenses the producer’s contract further states in sec_2 that taxpayer may sell or resell such c with or without taking title thereto or may process or manufacture the same and sell the products thereof article iii sec_4b of the taxpayer’s bylaws states that t he producer member agrees that title to the c or b products sold to the cooperative shall pass to the cooperative upon acceptance by the cooperative of the c or b products conforming to its quality control requirements ‘acceptance’ by the cooperative shall be such time as the c is commingled with other c despite the language in the producer’s contract that allows the taxpayer to sell such c with or without taking title the bylaws make clear in article iii sec_4b and it is the taxpayer’s regular and ordinary business practice to take title and the full plr-134822-11 benefits_and_burdens_of_ownership to all c delivered to it by its members upon acceptance by the taxpayer a member may deliver c directly to a plant that is owned by the taxpayer or a plant that is owned by subsidiary in all cases upon acceptance of the c title and the benefits_and_burdens_of_ownership of the c passes to the taxpayer in cases where the c is actually delivered to a plant owned by subsidiary there is an immediate deemed transfer of the c by taxpayer to subsidiary in an intercompany_transaction such intercompany transfers of c from the taxpayer to subsidiary are properly eliminated in determining the consolidated_taxable_income the taxpayer’s bylaws further state at article iii sec_4d that taxpayer may blend the proceeds received from its sale of c and other b products of the members with proceeds received from sale of such products of some or all other members and may distribute such blended proceeds subject_to adjustment for differentials and deductions accordingly taxpayer pools the c delivered by members and the proceeds from the related sale of c and other b products produced from member c for purposes of determining the financial results of the pool taxpayer has consistently employed an annual pool beginning on january and ending on december the taxpayer’s bylaws state at article viii section that a s soon as practicable following the end of each fiscal_year the cooperative shall separately determine the net_proceeds from member non-member and non-patron business the net_proceeds for each of these business categories shall be determined by deducting from applicable gross_proceeds the payments to patrons and or costs and expenses as allocated to each business category on a basis deemed appropriate net_proceeds from member business shall be allocated to members in the proportion that the ---------- of c or c equivalent marketed by each member through the cooperative during the fiscal_year bears to the total --------- ---------- of c or c equivalent marketed by all such members through the cooperative during such fiscal_year or on such other equitable basis as approved by the board_of directors section of the bylaws further provides that t he net_proceeds allocated to members patrons shall be distributed within eight and one-half months following the close of the fiscal_year these provisions of the bylaws establish the pre-existing legal_obligation of taxpayer to pay the members their proportionate share of the net_proceeds based on the volume of their c deliveries taxpayer makes payments to its patrons each year pursuant to the member producer’s contract and bylaws the terms of which provide in substance that it pays the patrons its patronage source net_proceeds computed on a book basis because c is delivered daily throughout the year the producer’s contract and the bylaws provide that the member receives one or more advances following delivery and acceptance of the plr-134822-11 member’s c the total amount of the c-checks paid to members for the year ended date was approximately dollar_figure----- million article viii sec_5 of the bylaws provides that f or each calendar month the cooperative shall make such uniform advances to patrons on c and c products of the same grade and quality following its delivery as in the discretion of the board_of directors may be reasonable in view of market conditions and the financial condition of the cooperative in making any such payments the board_of directors shall have the right to establish equitable differentials based upon but not limited to variations in market prices grades quality location of product delivered and transportation and may deduct and retain out of the amount payable to patrons such sums per ------------ --- --------- of c delivered as the directors may determine from time to time to be necessary or desirable taxpayer has historically made payments to members on or about the ----- and the ------------ of each month for deliveries in the previous month for these advances in accordance with section of the producer’s contract these payments are also known as c-checks taxpayer estimates the ---------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------c price for the previous month for the payment on the ----- of the month and uses the ------------- --------------------------------------------final c price for the previous month for the payment on the -------------of the month payments made on the ------------ of the month are adjusted to account for amounts paid on the ----- of the month the amounts are further adjusted for quality volume and certain other premiums consistent with industry practice this advance amount keeps the cooperative competitive with non-cooperative c processors however this amount is merely an advance on the ultimate net_proceeds of the annual pool due to the member under the member producer’s contract and bylaws at the end of the year taxpayer distributes the remaining amount of the net_proceeds to the patrons the final payment is made after the audited financial statements are approved by the board_of directors for the remaining amount of the actual net_proceeds for the c marketed during the underlying fiscal_year net of any amounts withheld for reasonable reserves the final payment is considered a patronage_dividend for federal_income_tax purposes and there is a requirement under sec_1388 of the code that at least percent of the patronage_dividend be paid in cash as described in the producer’s agreement and the bylaws taxpayer operates as many marketing cooperatives around the country do as a pooling cooperative in general a pooling cooperative is a marketing_cooperative that segregates the patronage product received during the year into a pool a pool opens as deliveries of the product are made and closes after all or substantially_all of the product is sold or disposed of in some cases a cooperative will leave the pool open into the next year called the open pool method in other cases where sufficient information is available the plr-134822-11 cooperative will close the pool at its year end and sell the remaining patronage product in inventory forward to the next year’s pool at the product’s value determined at lower_of_cost_or_market called the closed pool method the cooperative distributes the net_proceeds from the sales of each pool to the patrons generally in proportion to the volume of the commodity delivered to the pool pooling is essentially a risk-sharing device rather than each patron separately selling his or her product for a market price at the time of delivery all patrons co-mingle their product and share the revenues and expenses of processing and selling in effect each producer receives an average price taxpayer’s pooling arrangement is that a separate pool is opened with each fiscal_year taxpayer is using the closed pool method in its financial statement and tax_return accounting taxpayer has always capitalized into inventory the c-check payments thus the ending inventory includes the capitalized c-check amount adjusted for the lower_of_cost_or_market effectively the cooperative is selling inventory forward to the next year and measuring its year end profit at lower_of_cost_or_market lcm this means that the product on hand at the end of the year is sold forward to the next year’s pool at the lcm and the next year’s pool will get any benefit or cost of a difference between the lcm and the actual amount_realized on the c products historically taxpayer’s inventory includes ------ c ----------------------------------------- ----------------------------------------------- and other b products because the majority of the products taxpayer sells are ------------------------------ year end inventory levels are usually relatively low as a function of annual sales for example for the fiscal_year ended date the overall inventory turned approximately --- times during the year accordingly virtually all of the products in inventory at year end are sold within a month of year end in addition the membership base is stable and the members understand the valuation method being used and have always accepted the closed pool methodology the financial statements for taxpayer reflect the c-check payments to members as part of the inventory costs of the cooperative and therefore only the final payment or patronage_dividend is reflected as part of net_income the presentation on the tax_return is the same as the financial statements form 1120-c requires the cooperative to report per-unit retains paid in money in schedule a cost_of_goods_sold the taxpayer has reported the c check payments on the line in schedule a designated for reporting per-unit retains paid in money this presentation does not change the fact that the full amount of the c-check and patronage_dividend are sec_1382 payments and may be deducted on the income_tax return and may be added back for purposes of computing the sec_199 deduction based on the foregoing taxpayer request a ruling that sec_199 of the code allows certain payments from the cooperative to its patrons to be added back for purposes of computing the sec_199 deduction plr-134822-11 taxpayer should include all net_proceeds payments or allocations including the c-checks and patronage_dividends in its computation of the sec_199 deduction specifically a c-check is considered a per-unit retain paid in money under sec_1382 the taxpayer maintains inventories and in doing so claims it properly capitalizes processing ingredient and packaging expenses including labor and overhead expenses as required by sec_263a and sec_471 of the code and the regulations thereunder the c-check payments whether in cash or certificate form are also being capitalized to cost of inventory net_proceeds for the fiscal_year is determined using the accrual basis and computed by including among other things the lcm for the unsold c products from the patrons that remains in stock at the end of the year any unsold product is essentially sold forward to the next year’s inventory at the lcm value this is done pursuant to the closed pool method_of_accounting for a pool whereby the patrons receive the net_proceeds of the fiscal_year rather than the net_proceeds of the entire period that the c products from that fiscal_year are in stock open pool method the membership of taxpayer has remained relatively stable over the years and taxpayer has always used the closed pool method to measure net_proceeds the closed and open pool methods will yield the same result for the net_proceeds over time to the patron and where membership is stable the result is fair and equitable the taxpayer believes the portion of the lcm amount related to the c-check to the patron is therefore not a sec_263a or sec_471 inventory_amount but rather a sec_1382 amount subchapter_t cooperatives are permitted to exclude or deduct distributions to patrons that qualify as per-unit retain allocations or as patronage_dividends provided the distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed plr-134822-11 sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the plr-134822-11 cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1_199-6 of the regulations provides that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in plr-134822-11 sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations it is an organization to which part i of subchapter_t applies ie it is a cooperative to which subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie c as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 and sec_1_199-6 which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed the question presented in this ruling is whether the c-check payments made by taxpayer to members for b qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this question determines who gets to include the c-check payments in the sec_199 computation if the c-check payments to members are per-unit retain allocations paid in money then they should be added-back in taxpayer’s sec_199 computation and not included in the members’ sec_199 computations if the c-check payments to members are not per-unit retain allocations paid in money then they should not be added-back in taxpayer’s sec_199 computation but should be included in the members’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction plr-134822-11 taxpayer’s c-check payments also meet all the requirements of the definition of per-unit_retain_allocation contained in sec_1388 of the code which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron this meeting of the minds between the cooperative and the member or patron must be evidenced by clear and timely evidence showing that the payment was a per- unit retain allocation and not sale proceeds and subsequent consistent treatment of the payment as a per-unit_retain_allocation by the cooperative first taxpayer’s c-check payments to a member are paid pursuant to an agreement namely the producer contract and bylaws the agreement required in sec_1388 of the code is an agreement between taxpayer and the member that the amount is a per-unit_retain_allocation and does not represent proceeds from a sale to the cooperative reporting c check payments as per-unit retain allocations paid in money in box of form 1099-patr demonstrates that taxpayer and the member agreed to treat c check payments as per-unit retain allocations paid in money and not sales second taxpayer’s c-check payments to the patrons are made with respect to products marketed for him namely the c delivered for marketing by taxpayer third the amount of the c-check payments to each member is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the year are neither known nor determinable while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact sec_1_199-6 of the regulations provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the taxpayer cooperative will be eligible for sec_199 in the patron’s hands that is plr-134822-11 the patron may not count the qualified_payment received from the taxpayer in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated b is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for the reasons described above taxpayer’s c-check payments to members meet the definition of per-unit retain allocations paid in money the per-unit retains must be treated as such for all purposes of the code and are reported in box of form 1099-patr if properly treated as per-unit retain allocations paid in money then taxpayer will be entitled to disregard such payments in determining the amount of its sec_199 deduction accordingly we rule as requested that sec_199 of the code allows certain payments from the cooperative to its patrons to be added back for purposes of computing the sec_199 deduction taxpayer should include all net_proceeds payments or allocations including the c-checks and patronage_dividends in its computation of the sec_199 deduction specifically a c-check is considered a per-unit retain paid in money under sec_1382 no opinion is expressed or implied regarding the application of any other provision in the code or regulations plr-134822-11 this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc -------------------------
